UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1492


In re: DAVID HILL,

                     Petitioner.



                            On Petition for Writ of Mandamus.


Submitted: September 22, 2020                               Decided: September 24, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus seeking an order directing the district

court to vacate its March 21, 2000, order compelling Hill to provide a DNA sample. We

conclude that Hill is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought. Murphy-Brown, 907 F.3d at 795. The

mandamus petitioner must also demonstrate that he has “no other adequate means to attain

the relief he desires[.]” Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

       Hill does not satisfy any of these requirements, particularly in terms of failing to

demonstrate a clear and indisputable right to the relief he seeks. Accordingly, although we

grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus as

supplemented. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                      PETITION DENIED




                                             2